DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1, 6, 12 and 17 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Hong et al, U.S. Patent Application Publication No. 2017/0264987 (hereinafter Hong).
	Regarding claim 1, Hong discloses a method for earphone-switching in a mobile terminal, the mobile terminal being currently connected with a first earphone, comprising:
	performing an earphone-switching operation in response to the mobile terminal being in a call state and an earphone-switching condition being met, the earphone-switching operation being configured for switching the first earphone to a second earphone such that the mobile terminal is connected with the second earphone and disconnected with the first earphone (from Figure 13, see 1310);
	detecting whether at least one of a first voice data and a second voice data is obtained during the earphone-switching operation, the 
	sending the at least one of the first voice data and the second voice data, in response to the at least one of the first voice data and the second voice data being obtained, wherein the first voice data is sent to the second earphone, and the second voice data is sent to the peer terminal (from Figure 13, see 1313). 

	Regarding claim 6, see Figure 13.

	Regarding claim 12, Hong discloses a mobile terminal, comprising a processor and a memory, wherein the memory is configured to store at least one program, when executed by the processor, causing the processor to perform:
	performing an earphone-switching operation in response to the mobile terminal being in a call state and an earphone-switching condition being met, the earphone-switching operation being configured for switching the first earphone to a second earphone such that the mobile terminal is connected with the second earphone and disconnected with the first earphone (from Figure 13, see 1310);
	detecting whether at least one of a first voice data and a second voice data is obtained during the earphone-switching operation, the first voice data being sent by a peer terminal during the earphone-switching operation, and the second voice data being collected by the 
	sending the at least one of the first voice data and the second voice data, in response to the at least one of the first voice data and the second voice data being obtained, wherein the first voice data is sent to the second earphone, and the second voice data is sent to the peer terminal (from Figure 13, see 1313).

	Regarding claim 17, see Figure 13.

Allowable Subject Matter
3.	Claims 2-5, 7-11, 13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.




Olisa Anwah
Patent Examiner
September 15, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652